        Case 1:17-cv-01537-CRC Document 56-1 Filed 10/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLUMBIA

ROCKWELL CAPITAL PARTNERS, INC., and
SAMUEL OSHANA,                                                DECLARATION OF NICOLE A.
                                                              SULLIVAN IN SUPPORT OF
                                 Plaintiffs,                  MOTION TO LIFT THE STAY OF
                                                              PROCEEDINGS AGAINST CDII
                  -against-
                                                              Civil Action No. 1:17-cv-1537
CD INTERNATIONAL ENTERPRISES, INC.,
HENRY L. KLEIN, and YUEIJAN JAMES WANG,                       Hon. Christopher R. Cooper

                                 Defendants.

       NICOLE A. SULLIVAN, an attorney duly admitted pro hac to practice law before the

United States District Court for the District of Columbia, declares under penalty of perjury that the

following is true and correct:

       1.      I am a partner with the law firm of White and Williams LLP, counsel to Plaintiffs

Rockwell Capital Partners, Inc. and Samuel Oshana (collectively, “Rockwell”) in the above-

captioned proceeding.

       2.      I submit this declaration in support of Rockwell’s motion to lift the stay of

proceedings currently in effect against CD International, Enterprises, Inc. (“CDII”). I am familiar

with the facts set forth herein based upon my own personal knowledge and upon my review of the

records and materials produced in and relevant to this action.

       3.      For the reasons set forth herein, this Court should lift the stay of proceedings against

CDII currently in effect and permit Rockwell’s claims against the corporation to proceed. An

automatic stay under Bankruptcy Code 11 U.S.C. § 362 remains in effect only until the case is

closed. In light of the dismissal of CDII’s Chapter 7 case from bankruptcy and the closure of the

case on April 22, 2019, the automatic stay is no longer in effect, rendering any further stay of

proceedings against CDII unnecessary.
        Case 1:17-cv-01537-CRC Document 56-1 Filed 10/03/19 Page 2 of 3



       4.      This action involves allegations of tortious interference, breach of contract and

breach of implied duty of good faith against CDII and Yueijan James Wang (“Wang,” together

with CDII, “Defendants”) based on their willful disregard for the rights of Rockwell.

       5.      On or about December 7, 2017, shortly after the Complaint in this action was filed,

CDII filed a Chapter 7 Voluntary Petition for Bankruptcy in the U.S. Bankruptcy Court of the

Southern District of Florida, a true and correct copy of which is annexed hereto as Exhibit “A.”

       6.      Subsequently, on February 7, 2018, CDII filed a “Suggestion of Bankruptcy” in

this action, thus triggering the automatic stay provision of the Bankruptcy Code, 11 U.S.C. § 362.

Docket Number (“D.N.”) 18. In an Order, dated April 27, 2018, this Court determined that, “[b]y

operation of the automatic stay, none of Rockwell’s [] claims may proceed against CDII.” A true

and correct copy of this Court’s April 27, 2018 Order is annexed hereto as Exhibit “B.”

       7.      However, since that time, on April 22, 2019, the Honorable Judge John K. Olson

in the U.S. Bankruptcy Court of the Southern District of Florida issued an Order dismissing the

action, discharging the trustee and closing the case. A true and correct copy of the Bankruptcy

Order is annexed hereto as Exhibit “C.”

       8.      On September 3, 2019, counsel for Rockwell and Wang appeared before this Court

for an Initial Scheduling Conference. Despite being discharged from bankruptcy, CDII did not

make any appearance on that date. During the conference, Your Honor inquired whether CDII

intended to defend itself against the claims asserted in this litigation. In an abundance of caution

and in an attempt to have discovery proceed against all parties collectively, Your Honor then stayed

discovery of all deadlines for thirty (30) days and instructed Rockwell to move to lift the stay

against CDII. A true and correct copy of the Docket is annexed hereto as Exhibit “D.”




                                                -2-
        Case 1:17-cv-01537-CRC Document 56-1 Filed 10/03/19 Page 3 of 3



       9.       In accordance with Your Honor’s instructions, Rockwell now respectfully submits

that this Court should lift its stay of the proceedings against CDII effect and permit Rockwell to

pursue its claims against the corporation.

       10.      It is well-established that, pursuant to 11 U.S.C. 362(c)(2)(A), the closing of a

bankruptcy case terminates the automatic stay. See e.g., Peare v. Jackson, 777 A.2d 822, 824 (D.C.

2001) (“The stay remains in effect until the bankruptcy court lifts it, see 11 U.S.C. § 362 (d)-(f),

or the bankruptcy case ends.”); In re Witaschek, 2018 Bankr. LEXIS 1472, at *2 (Bankr. D.D.C.

May 16, 2018) (determining that “the closing of the case terminated the automatic stay as to any

other acts”).

       11.      Given that CDII’s bankruptcy case ended on April 22, 2019, the automatic stay is

no longer in effect and proceedings against CDII should be permitted to proceed.

       WHEREFORE, Rockwell respectfully requests that its Motion be granted in its entirety.

Dated: October 3, 2019

                                                       __________________________________
                                                                Nicole A. Sullivan




                                                -3-
